J-A21045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF D.A.P., II, A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.J.S., NATURAL                 :
    MOTHER                                     :
                                               :
                                               :
                                               :   No. 614 WDA 2017

                  Appeal from the Order entered March 8, 2017
                In the Court of Common Pleas of Cambria County
                    Orphans’ Court at No: No. 2016-964-IVT


BEFORE:      BENDER, P.J.E., OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                            FILED OCTOBER 16, 2017

        D.J.S. (“Mother”) appeals from the March 8, 2017 decree in the Court

of Common Pleas of Cambria County that involuntarily terminated her

parental rights to her son, D.A.P., II (“Child”), born in February of 2006.1

Upon careful review, we affirm.

        We summarize the relevant facts and procedural history as follows. In

April of 2015, Cambria County Children and Youth Services (“CYS”) received

a report alleging that Child, who resided with Mother, had not been enrolled

in school since February of 2013. N.T., 1/17/17, at 9; Petitioner’s Exhibit 5,

at 2. Following a hearing on June 6, 2015, the trial court adjudicated Child

dependent and placed him in foster care. N.T., 1/17/17, at 11. In addition,
____________________________________________


1
  The March 8, 2017 decree also involuntarily terminated the parental rights
of Child’s father, D.A.P. D.A.P. did not file a notice of appeal.
J-A21045-17



the court appointed an educational decision maker and a CASA worker for

this family. Petitioner’s Exhibit 5, at 2.

      Child is diagnosed with Attention Deficit Hyperactivity Disorder

(“ADHD”) and autism. N.T., 1/17/17, at 38; N.T., 2/28/17, at 48, 63. At

the time of his placement, Child was nine years old. The CYS caseworker,

Carol Crouse, testified as follows regarding Child’s condition at that time.

      [Child] was not able to drink from a straw. He could not hold a
      pencil. He could not navigate stairs. He didn’t know what a
      sliding board was. He didn’t know what a swing was for. He
      was afraid of everything, afraid to go outside, afraid to
      participate in any kind of group activities, was not willing to try
      new foods of any kind.

N.T., 1/17/17, at 16. Ms. Crouse testified that Child would only eat chicken

nuggets. Id. Further, Ms. Crouse testified that Child “had a very unusual

way of speaking.” Id. at 17. She explained:

      If [Child] wanted to do something, he would ask a teacher, me
      do that? Or he would say, what that? It was as if he was very
      sheltered and he lacked a lot of social skills. He had informed
      me that he spent a lot of his time sitting on his bed while his
      mother was on the computer.

Id.

      John Jubas, Ph.D., the court-appointed educational decision maker,

explained that, in the fall of 2015, Child was chronologically in third grade,

but he was assessed by the Richland School District as being two years

behind academically. N.T., 2/28/17, at 41-42. The school district developed

an Individual Education Program (“IEP”) for Child, and assigned specialists to




                                       -2-
J-A21045-17



him, including professional educators, an emotional support teacher, and

speech and occupational therapists. Id. at 42.

        The court established Child’s placement goal as reunification. Mother

was required to complete the following Family Service Plan (“FSP”)

objectives: cooperate with the Richland School District and Dr. Jubas; enroll

in and complete parenting classes; cooperate with Independent Family

Services (“IFS”), which supervised Mother’s visits with Child; and participate

in a psychiatric evaluation. N.T., 1/17/17, at 12.

        On October 25, 2016, CYS filed a petition for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). A hearing occurred on January 17 and February 28,

2017.     CYS presented the testimony of its caseworker, Ms. Crouse, who

testified that Child’s progress “amazes” her and his teachers. N.T., 1/17/17,

at 48-49.     In addition, CYS presented the testimony of Dr. Jubas, who

testified that Child’s progress “has been strongly so encouraging.”      N.T.,

2/28/17, at 47.    He testified that, at the time of the subject proceedings,

Child was in the fourth grade classroom and only one year behind

academically.     Id. at 46-47.   Further, CYS presented the testimony of

Jessica Quist, the IFS therapist, who supervised Mother’s visits with Child

and worked with Mother on her parenting skills from approximately August

of 2015, through June of 2016. Finally, CYS presented the testimony of




                                     -3-
J-A21045-17


Dennis Kashurba, a licensed psychologist, who performed a psychological

evaluation of Mother in May of 2016. Mother testified on her own behalf.

      By decree dated March 8, 2017, and entered on March 9, 2017, the

orphans’ court granted the involuntary termination petition. On March 23,

2017, Mother’s court-appointed counsel, Suzann M. Lehmier, Esquire,

requested the withdrawal of her appearance. On March 24, 2017, the court

granted her request and appointed Gregory Neugebauer, Esquire, to

represent Mother in any appeal proceedings.      On April 13, 2017, Attorney

Neugebauer filed a petition to file a notice of appeal nunc pro tunc, which

the orphans’ court granted on April 18, 2017. Mother timely filed a notice of

appeal and a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b). On May 1, 2017, the orphans’ court filed

an opinion pursuant to Rule 1925(b), wherein the court relied on its findings

set forth in the subject decree.

      On appeal, Mother raises the following issue for our review:

      1. Whether the [c]ourt either abused its discretion or committed
      an error of law when it granted the [p]etition for [i]nvoluntary
      [t]ermination of [p]arental [r]ights, thereby terminating the
      parental rights of [Mother] to [Child][?]

Mother’s Brief at 2.

      We consider Mother’s issue according to the following standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law

                                     -4-
J-A21045-17


      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      We need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b), in order to affirm. See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, we




                                      -5-
J-A21045-17


conclude that the certified record supports the decree pursuant to Section

2511(a)(2) and (b), which provides as follows.2

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                           . . .

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental
              well-being and the conditions and causes of the
              incapacity, abuse, neglect or refusal cannot or will
              not be remedied by the parent.

                                           ...

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare of the
       child. The rights of a parent shall not be terminated solely on
       the basis of environmental factors such as inadequate housing,
       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall not
       consider any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to the
       giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

       This Court has stated as follows.

       In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
       2511(a)(2), the following three elements must be met: (1)
       repeated and continued incapacity, abuse, neglect or refusal; (2)
____________________________________________


2
  Based on this disposition, we need not consider Mother’s issues with
respect to Section 2511(a)(1), (5), and (8).



                                           -6-
J-A21045-17


     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted)). Further, we have stated, “[t]he grounds for termination due to

parental incapacity that cannot be remedied are not limited to affirmative

misconduct. To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re A.L.D., 797 A.2d 326,

337 (Pa. Super. 2002) (citations omitted).

     With respect    to   Section 2511(b),   this    Court has   stated   that,

“[i]ntangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d

1284, 1287 (Pa. Super. 2005) (citation omitted).      Further, the trial court

“must also discern the nature and status of the parent-child bond, with

utmost attention to the effect on the child of permanently severing that

bond.”   Id. (citation omitted).   However, “[i]n cases where there is no

evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.” In re K.Z.S., 946 2d

753, 762-763 (Pa. Super. 2008) (citation omitted).

     On appeal, Mother argues that the orphans’ court abused its discretion

pursuant to Section 2511(a)(2) because Child’s educational needs can be


                                    -7-
J-A21045-17


met without terminating her parental rights.          In essence, she asserts the

only concerns keeping Child in placement is his schooling. Mother asserts

the schooling concerns have been remedied with the assistance of Dr. Jubas,

the court-appointed educational decision maker, with whom she promises to

cooperate. The competent record evidence belies Mother’s argument.

      Contrary to Mother’s assertions, the certified record demonstrates that

Mother’s repeated and continued incapacity due to her mental health has

caused Child to be without essential parental care, control, or subsistence

necessary for his physical and mental well-being.             Further, the record

demonstrates that the causes of Mother’s incapacity cannot or will not be

remedied.

      Dennis Kashurba, who performed a psychological evaluation of Mother,

testified that Mother is diagnosed with bipolar disorder; anxiety disorder not

otherwise    specified;      depressive    disorder    not   otherwise   specified;

parent/child relational problem and             relational problem not otherwise

specified; and paranoid personality disorder with schizotypal features. N.T.,

1/17/17, at 76.

      The orphans’ court found significant the prognosis of Jessica Quist, the

IFS therapist, as follows.

      The prognosis of the . . . family continues to remain very
      questionable due to [Mother’s] mental health symptoms.
      [Mother’s] ongoing lack of insight into her mental health
      [symptoms] continues to be a major barrier for the family.
      . . .[Mother’s] continued inability to acknowledge/recognize the
      need for change of her parenting for [Child’s] needs and her

                                          -8-
J-A21045-17


       continued lack of developing positive relationships with
       educational providers [sic]. . . . [Mother] continues to make
       comments during the visits with [Child] that ‘I was doing a
       better job with teaching him while he was at home.’[3] . . .
       [Mother’s] mental health symptomology is also a concern with
       regards to having any insight into [Child’s] needs. [Mother] has
       stated irrational ideas regarding [Child] and the others involved
       in his care. [Mother’s] preoccupation with these ideas makes it
       difficult to redirect her into focusing on developing her parenting
       skills.

Decree, 3/8/17, at ¶ 10 (quoting Petitioner’s Exhibit 13, at 3 (unpaginated)).

       Ms. Quist testified that, in addition to supervising Mother’s visits with

Child, she tried to help Mother improve her communication skills with Child

and with the Richland School District.           N.T., 2/28/17, at 6.   Ms. Quist

testified that Mother had “delusional conspiracy” theories regarding Child’s

elementary school and his teachers. Id. at 10. Further, she testified that

Mother “had a negative attitude with regard to [Child’s] education.” Id. at

9. She testified that Mother “criticized a lot of things that [Child] would like

to share with her about how the week went with school. That basically she

didn’t appear to think that the way the classes were at Richland School

District were appropriate to meet [Child’s] needs.” Id. Moreover, Ms. Quist

testified that Mother did not recognize the progress that Child was making.

She testified on direct examination as follows.

____________________________________________


3
  Ms. Crouse, the CYS caseworker, acknowledged on cross-examination by
the Guardian Ad Litem that she was unaware of any state-mandated
homeschooling lesson plan that Mother followed during the years that Child
was not in school. N.T., 1/17/17, 50.



                                           -9-
J-A21045-17


      Q. You indicated that [Mother] would make comments about
      [Child’s] comprehension and things like that to him and that he
      would appear to be upset. What would his demeanor be like?

      A. He would appear to be almost defeated. [Mother] would say
      his comprehension is not what it should be. [She would say,]
      [ ]
       “ I was teaching him much better when he was at home.[”] . . .
      [T]he longer I worked with [Child], the better you saw his
      socialization. He needed a little more time to express what he
      was trying to say. He needed to think about it. But you could
      tell he was improving and talking a lot more. But [Mother] did
      not appear to see that as any kind of progress with [Child]. . . .

Id. at 11-12.

      In addition, Ms. Quist testified that Mother had “irrational ideas”

involving Child’s foster family. Specifically, she testified that Mother thought

the foster family was “trying to ruin [Child], and she would say that directly

in front of [Child], and criticize the foster family repeatedly for not taking

care of him.” Id. at 13. She testified that Child “was actually very hurt by

[Mother’s] statements about the foster family because he had grown to care

for them. . . .” Id. Further, the foster family was meeting Child’s needs.

Id. at 36-37.

      Importantly, with respect to Mother’s parenting skills, Ms. Quist

testified that her skills had declined during the approximately nine months

she worked with her. N.T., 2/28/17, at 14-15.

      Q. Was [Mother] open to suggestions – or would you give her
      suggestions on how to improve her parenting?

      A. I would politely make suggestions, but [Mother] would politely
      decline any suggestions. We did suggest some activities and
      things like that to do. And she would never be mean, but she
      would politely decline and say she had plans for things to do with

                                     - 10 -
J-A21045-17


       [Child]. But as far as school, the situation with his education,
       [Mother] did not want to take any [suggestions regarding]
       getting along with the school district, even improve the
       relationship so she could even talk to the educators more, she
       didn’t wish to do that.

Id. at 14.

       Dr. Jubas testified he had meetings with Mother to share information

about Child’s IEP and the progress he was making.       N.T., 2/28/17, at 43.

He described Mother during those meeting as being “very agitated . . . as to

what we were trying to do. . . .” Id. at 44.       He explained that Mother

“was just not a real supporter of the Richland School[, but she provided]

no[] detail as to what was wrong with the school.”4 Id. at 58.

       Moreover, Mr. Kashurba testified with respect to his overall conclusions

following the psychological evaluation he performed on Mother in May 2016,

as follows.

       [Mother] had sufficient intellectual ability to learn appropriate
       parenting strategies. However, it does appear that her mental
       health issues are likely to adversely affect her ability to
       implement these independently in the foreseeable future.

       . . . [H]er current psychotropic medication regimen would appear
       to have addressed her primary affective spectrum symptoms of
       anxiety and depression. . . .


____________________________________________


4
  Ms. Crouse testified that Dr. Jubas’ meetings with Mother occurred at the
CYS office and not on school property because Child “had relayed that his
mother was not happy with the school district and that she had made
threats to go blow the school up, so the district was very wary of having her
come to their school.” N.T., 1/17/17, at 15.



                                          - 11 -
J-A21045-17


     [ ] [N]evertheless, her thought processes appear to be
     significantly impaired as evidenced by her tendency to permit
     the events from long ago to dominate the here and now of her
     circumstances and those of her son. At this point, it does not
     appear likely she will be able to ameliorate her mental health
     issues . . . before her son has been in placement for 15
     consecutive months.

N.T., 1/17/17, at 77-78.      Mr. Kashurba explained that Mother had been

receiving psychiatric treatment for fifteen years. Id. at 80. Further, when

he evaluated Mother, Child had been in placement for approximately eleven

and one-half months.    Id.   Therefore, Mr. Kashurba testified, “I don’t see

how within a reasonable period of time one could be assured that [Mother’s

mental] issues could be resolved.” Id. at 79.

     Finally, Ms. Crouse testified on direct examination that Mother’s

telephone conversations with Child were recently reduced to ten minutes per

week and to be supervised by the foster parent for the following reason.

     [Mother] was on the phone with [Child] and the foster mother
     had exited the home. She was only in the front yard. And
     [Mother] had told [Child], [‘]the foster mother left you alone,
     she’s not allowed to do that, you should go hide up in the attic
     and call 911.[’] And that greatly frightened [Child].

N.T., 1/17/17, at 19-20. Ms. Crouse testified that Mother’s parental rights

should be terminated “due to the longevity and the severity of her mental

health.” Id. at 33. She continued as follows.

     It’s difficult as adults whenever we talk to [Mother] sometimes.
     It’s extremely difficult to expect a ten-year-old little boy to be
     able to reach his mother and to respond accordingly to her
     because he is afraid that he’s going to make her angry with his
     responses, and he walked on eggshells whenever he’s around
     her.

                                    - 12 -
J-A21045-17



Id.   Based on the foregoing, we conclude that the testimonial evidence

overwhelmingly   supports   the   termination   of   Mother’s   parental    rights

pursuant to Section 2511(a)(2).

      With respect to Section 2511(b), Mother argues that the orphans’

court abused its discretion because there is no record evidence that Mother’s

“interactions were either unhealthy or harmful to the Child.” Mother’s Brief

at 14. In addition, Mother asserts, “Child stands to lose . . . an extremely

important bond.” Id. The competent record evidence again belies Mother’s

argument.

      This Court has explained as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.



                                    - 13 -
J-A21045-17


In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      The orphans’ court found as follows.

      12. . . . Mother expressed that she does have a bond with
      [Child], and, no doubt, loves her son. However, her actions, or
      failure to act, speak louder than her words. Considering the
      testimony of the caseworker and court-appointed educational
      decision maker, this child has made amazing progress since
      being placed with a foster family and is now in elementary school
      full-time. As testified, he is like a “sponge,” absorbing all that
      his mother kept from him for over two years. . . . The [c]ourt
      placed little weight on [Mother’s] testimony. As the caseworker
      stated . . . “This child deserves to have a family who make sure
      that Child continues to grow and that he reaches his full
      potential.”

      13. In terminating the parental rights of [Mother], this [c]ourt
      has found that this will best meet the development[al], physical
      and emotional needs and welfare of the child.

Decree, 3/8/17, at ¶ 12 (citing Petitioner’s Exhibit 11).       The testimonial

evidence supports the court’s findings.

      Dr. Jubas testified, in part:

      Q. . . . Were some of [Child’s] issues [at the time of his
      placement] a result of [his] autism or do you believe that they
      are more [as] a result of an isolated, unstimulated [home]
      environment?

      A. . . . [A]ny child with any disability, if properly schooled in the
      home setting in the early years[,] certainly has time for growth
      and development in those particular skills [that Child was lacking
      at placement]. . . . At this point there was every indication and
      observation that this child wasn’t given a very strong educational
      early setting in the home.

      Q. And that could . . . be a reason for [Child’s developmental] delays?

                                      - 14 -
J-A21045-17


       A. It certainly gives a strong approach to it, yes.

N.T., 2/28/17, at 70-71.5

       Dr. Jubas testified that Child’s progress “is extremely high,” which he

credits to Child’s teacher and to his comfort level with the Richland School

District. N.T., 2/28/17, at 60. In addition, Ms. Crouse testified that Child “is

a very sweet young man.           He adores going to school.   He would become

very upset whenever he learned it was Friday and that he would be off

Saturday and Sunday.”         N.T., 1/17/17, at 22.   Ms. Crouse explained that

Child did not initially “understand that Saturday and Sunday were a weekend

and that he would be staying at home and not attending school.” Id.

       Ms. Quist, who supervised visits between Mother and Child, testified,

“[o]ftentimes . . . [Mother] didn’t pay attention to [Child] during the visits.”

N.T., 2/28/17, at 18.        She testified that Mother had poor communication

with Child. Id. at 19. Ms. Quist explained on direct examination,

       [Child] would often try to speak and he was often interrupted,
       not allowed to finish what he was saying. . . . [Mother] told
       [Child] she didn’t like to hear certain things that he had to say,
       especially when it came to his interest of dinosaurs and things
       like that. She told him it bothered her and she didn’t want to
       hear it. It wasn’t promoted that [Child] could fully express
       himself to her.
____________________________________________


5
   Similarly, Ms. Crouse testified on direct examination that Child “had told
the foster parents that he was not allowed to draw, and he is a very talented
little artist. He loves to draw. I think that he led a very sheltered life [while
in Mother’s custody].” N.T., 1/17/17, at 18.




                                          - 15 -
J-A21045-17



Id. As a result, she testified that, over time, Child “didn’t appear to make as

much effort to try to talk to his mother.” Id.

      Ms. Quist testified with respect to the nature of the bond between

Mother and Child as follows.

      At times they appeared to get along very well and then it was
      other times it was amiss with, depending on [Mother’s] mood,
      [Child] would often just get his coat and get his stuff and run out
      the door as soon as the visit was over. [Mother] would have to
      ask for a hug goodbye or a kiss goodbye. He did not usually
      offer that freely. I didn’t see any bond actually getting better
      with him over time.

Id. at 20. In short, she testified on direct examination,

      Q. Do you see a strong parent/child relationship [between
      Mother and Child]?

      A. No.

Id. Ms. Quist testified that it is in Child’s best interest for Mother’s parental

rights to be terminated. Id. at 20-21.

      Similarly, Ms. Crouse testified that she personally supervised some

visits between Mother and Child, and that she did not observe a bond

between them.      N.T., 1/17/17, at 19, 27.      She described the visits as

follows.

      The visits were very cold and clinical. [Child] would show
      affection at the end of the visit if he was asked. I did not hear
      [Child] refer to his mother by mom. There were times that he
      would refer to his mom as the foster parent. . . .

      When time was winding down, [Child] would begin gathering up
      anything that he brought with him. He put his coat on, put his


                                     - 16 -
J-A21045-17


      hat on, and he would make the announcement[,] [“]I’m ready to
      go home.[”] And by home, he meant the foster home.

Id.   Further, Ms. Crouse testified, Child “has made statements that, if he

had to go back home to his mother, he would walk out the door[,] and he

would walk back to the foster home.” Id. at 25.

      Ms. Crouse testified that Child is doing “extremely well with the foster

parents.   He has flourished.   He doesn’t leave the foster home unless he

gives the foster mother a kiss on each cheek and one on her forehead. . . .

He is affectionate with the foster father.” N.T., 1/17/17, at 23. As such, she

testified that Child is bonded with his foster family. Id. at 25.

      Importantly, Ms. Crouse testified on direct examination with respect to

whether the involuntary termination of Mother’s parental rights will serve the

needs and welfare of Child, as follows.

      Q. Do you believe that . . . if there is any . . . minuscule bond
      [that] does exist [between Mother and Child], that severing that
      bond is in the best interests of [Child]?

      A. Yes, I do.

      Q. Do you believe that severing that bond would promote
      [Child’s] developmental, physical and emotional needs?

      A. Yes, I do.

      Q. Why do you feel that way?

      A. Because of the condition that [Child] was in when he entered
      care and the amount of progress that he’s made since he’s been
      in care[.] [I]f [Child] were to be returned home[,] I would fear
      that he would regress back to the child that he was upon his
      placement.


                                     - 17 -
J-A21045-17


N.T., 1/17/17, at 31.

     Based on the foregoing testimony, and our review of the entire record

before this Court, we conclude that the evidence overwhelmingly supports

the termination of Mother’s parental rights pursuant to Section 2511(b).

Mother’s arguments on appeal are without merit. Accordingly, we affirm the

decree.

     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/2017




                                  - 18 -